Citation Nr: 0312080	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-46 470	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected disability of 
residuals of trauma to the cervical spine with radiculopathy 
at C-6, C-7, C-8, bilaterally.  

2.  Entitlement to an increased rating for residuals of 
trauma to the cervical spine with radiculopathy at C-6, C-7, 
C-8, bilaterally, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1987 and from September 1990 to August 1991.  

These matters come on appeal before the Board of Veterans' 
Appeals (Board) from rating actions from the Regional Office 
(RO) in Huntington, West Virginia.  The September 1996 rating 
decision denied service connection for a headache condition 
to include as due to the veteran's service-connected cervical 
spine disability.  The November 1998 rating decision denied 
entitlement to an evaluation greater than 10 percent for the 
veteran's service-connected cervical spine disability.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in November 1997.  In April 1998, the 
Board remanded the issue of entitlement to service connection 
for a headache condition secondary to service-connected 
residuals of trauma to the cervical spine to the RO for 
additional development.  

Additionally, the Board notes that subsequent to the Board 
remand of April 1998 additional issues were certified on 
appeal, to include entitlement to service connection for a 
right hip disorder, a bilateral knee disorder, a bilateral 
foot disorder, a bilateral ankle disorder and the propriety 
of the initial 70 percent evaluation for PTSD with 
depression.  However, by letter received in August 2002, the 
veteran withdrew her appeals as to all issues but for those 
listed on the title page above.  

In November 2002, the Board notified the veteran and her 
representative of changes to the applicable rating criteria 
governing the evaluation for intervertebral disc syndrome.  
In March 2003, the Board requested additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002) pertaining to the 
claims on appeal.  Consequently, in April 2003, the Board 
received additional evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran suffers from a muscle contraction type 
headache disorder that has been causally related to her 
cervical spine disability.  

3.  There is no competent evidence to indicate that the 
veteran's headache disorder was incurred or aggravated by 
active duty military service.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, service 
connection for a muscle contraction headache disorder, as 
secondary to service-connected residuals of trauma to the 
cervical spine with radiculopathy at C-6, C-7, C-8, 
bilaterally, is granted.  38 U.S.C.A. §§ 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

However, without undertaking a detailed analysis of the RO's 
notification and development efforts to date, and in light of 
the favorable disposition of the issue on appeal, as 
explained below, the Board finds that adjudication of the 
claim under consideration at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Background

The veteran's service medical records show that in February 
1991, she sustained injury to her back after being struck by 
a bus.  She was diagnosed with cervical disc syndrome of C5-
6.  A separation examination in July 1991 reflected a 
residual cervical spine injury but did not show complaints or 
diagnosis of a headache disorder.  

At a VA orthopedic examination of the lumbar and cervical 
spine in February 1996, the veteran did not complain of 
headaches.  She was diagnosed with residuals of trauma to the 
cervical spine with radiculopathy at C-6, C-7 and C-8 
bilaterally.  

In May 1996, service connection for trauma to the cervical 
spine was granted.  

In July 1996, the veteran claimed entitlement to service 
connection for a headache condition caused by her service-
connected cervical spine disability.  

During a VA examination in December 1996, the veteran 
reported that she suffered from two types of headaches; the 
first was described as a daily frontal headache located in 
the frontal and vertex periorbital and maxillary regions.  It 
usually occurred in the morning and was associated with 
congestion.  The second type of headache was described as 
tension and stiffness of the neck in the occipital region.  
It did not result in nausea, vomiting or blurring of vision.  
The headache occurred two to three times a week and lasted 
several hours.  After a physical examination, the examiner 
opined that the first type of headache was sinus related.  
The second type was a muscle contraction/tension type 
headache.  He did not provide a definite opinion as to 
etiology of the second type of headache but noted that 
cervical disc disease or cervical arthritis could cause 
muscle or tension type headaches that start in the occipital 
region.  

At the November 1997 hearing, the appellant testified as to 
her belief that her headaches were due to a cervical spine 
injury in service.  

During a December 1997 VA physical therapy session for 
treatment of her cervical disc disability, the veteran 
reported that reported that her headaches were 
worsening.  No opinion was offered as to the etiology of her 
headache complaints.  

The veteran was afforded a VA neurological examination in 
October 1998.  The examiner noted, by history, that the 
veteran's chronic headaches were treated with Propanolol and 
Imitrex.  He also noted that a recent, August 1998, MRI scan 
showed minimal degenerative changes with a fused disc bulge 
at C-5, 6, and 7.  The veteran reported that medication 
helped her migraine headaches significantly and reduced the 
frequency of such attacks.  After a neurological examination, 
the veteran was diagnosed with a probable migraine headache 
disorder, that was well-controlled by medications.  

VA outpatient treatment notes from 1999 through September 
2001 do not show complaints of headaches due to a cervical 
spine disorder but do show occasional diagnoses of migraine 
headaches.  She was seen in October 2001 for a reevaluation 
of her neck problems.  Therein, she complained of increased 
occipital headaches.  She reported that Flexeril had helped 
but caused drowsiness.  She had moderate tenderness and spasm 
of bilateral paraspinal and upper trapezias muscles.  There 
was a mild decrease in the rotation of her neck bilaterally.  
The impression was degenerative joint disease of the cervical 
spine and a cervical strain or sprain.  

A VA MRI examination of the cervical spine in July 2002 
revealed disc bulges at C5-C6 and C6-C7 causing mild can 
stenosis at C6-C7.  In October 2002, she was assigned a TENS 
unit for relief of her cervical neck pain.  

Finally, when seen at a VA examination in April 2003, the 
veteran complained of back, shoulder and arm pains on the 
right and occipital headaches.  She noted that headaches 
occurred about once a week and last for several hours.  She 
reported that in the past, she suffered from more severe 
headaches that were accompanied by nausea and vomiting.  
However, these had resolved through hormonal replacement 
treatment.  The examiner noted that the veteran's migraine 
headaches had now resolved and were not related to her 
cervical disc disease.  Further, he opined that the veteran's 
current headaches were due to muscle contractions caused by 
cervical pain.  As such, he opined that such headaches 
disorder was more likely than not due to her cervical pain.  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes initially, that by rating decision of 
November 1998, service connection was granted for sinusitis 
with sinus headaches.  The veteran's claim on appeal however 
focuses on a separate and distinct form of headache that she 
claims is due to her service-connected cervical spine 
disability.  

To the extent that the veteran is seeking service connection 
for a headache disorder as directly due to service, the Board 
finds that her service medical records show no evidence that 
such condition was incurred in service.  Additionally, no 
examiner has linked a current headache disorder to her 
military service.  Accordingly, service connection for a 
headache disorder on a direct basis is not warranted.  

However, there is competent evidence to show that the 
veteran's service-connected cervical spine disability causes 
muscle tension headaches.  In this regard, the VA examiner in 
December 1996 opined that the veteran's cervical disc disease 
"could" cause her muscle contraction/tension type 
headaches.  The Board acknowledges that the examiner's 
statement in this regard, is be no means, a definitive 
statement of causality.  Nevertheless, such statement is 
buttressed by the opinion of the VA examiner in March 2003, 
who opined that the veteran's headaches were more likely than 
not due to her cervical pain.  

There is evidence against the veteran's claim.  In this 
regard, there were no complaints or diagnoses of muscle 
contraction headaches at a VA examination in February 1996.  
Additionally, VA treatment records up until late 2001 showed 
a scarcity of complaints pertaining to the type of headaches 
in question.  

Nevertheless, affording the veteran the benefit of the doubt, 
the Board finds that the veteran's muscle contraction/tension 
headache disorder is due to her service-connected cervical 
spine disability.  


ORDER

Service connection for a muscle contraction headache disorder 
as secondary to service-connected residuals of trauma to the 
cervical spine with radiculopathy at C-6, C-7, C-8, 
bilaterally is granted.  


REMAND

The veteran contends that her cervical spine disability is 
more severe than the current rating indicates.  The RO last 
reviewed the issue on appeal in January 2002, at which time a 
supplemental statement of the case was issued.  As noted 
above, in November 2002, the Board determined that further 
evidentiary development was warranted, and undertook such 
development pursuant to 38 C.F.R. § 19.9.  Pursuant to that 
development, the veteran was advised as to changes to the 
regulatory criteria governing the evaluation of 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Additionally, evidence was added to 
the claims file, namely medical records from the VA Medical 
Center and an April 2003 VA examination report.  

However, the jurisdiction conferred upon the Board by 
38 C.F.R. § 19.9 to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  In view of the above-
cited decision, and to avoid any prejudice to the veteran 
(see Bernard v. Brown, 4 Vet. App. 384 (1995)), the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of all additional evidence added to the record 
since the January 2002 supplemental statement of the case.  

Accordingly, the issue of entitlement to an increased rating 
for residuals of trauma to the cervical spine with 
radiculopathy at C-6, C-7, C-8, bilaterally is hereby 
REMANDED to the RO for the following actions:

1.  The RO should readjudicate the claim 
on appeal in light of all pertinent 
evidence and legal authority.  The RO must 
provide full reasons and bases for its 
determinations.

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate SSOC (to include citation to 
and discussion of pertinent VCAA laws and 
regulations, and clear reasons and bases 
for the RO's determinations) and afford 
the appellant and her representative the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


